DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-7 and 9-19 are pending of which claims 1, 9 and 16 are in independent form.
Claims 1-7 and 9-19 are rejected under 35 USC 102(b).

Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 8-11 of the “Remarks” that the prior art of record does not teach “using session information from both the session of the first user and session information from the session of the second user to identify one or more other peers in a group, the one or more other peers in a group necessary to complete the form”.

Examiner’s Response:
Examiner respectfully disagrees; Levas clearly teaches, using session information (Levas: the action handler properly formats the information, populates the context (request, session, application), and then generates the routing information necessary for the controller to continue the process ¶ [0078]. the acting and authenticated user session beans are typically correct and will rarely change throughout a user's session ¶ [0093]. Send for Edit Action: An authorized editor of a form section temporarily transfers edit…the temporary editor can no longer view or track the form unless explicitly  from both the session of the first user and session information from the session of the second user to identify one or more other peers in a group (Levas: The following provides a description of the electronic forms, including how they are built; routing of electronic forms, including the types of routing supported, methods for distributing workload, and support for collaboration ¶ [0106]. Supporting Informal Collaboration. The inventive process supports informal collaboration among users while preserving the data security, status reporting, and audit facilities of the platform. The following "form actions" supported by the platform help enable collaboration ¶ [0690], [0691]; Also see ¶ [0692]-[0695] disclosing different types of collaboration. Examiner further specifies that collaboration indicates that more than one user can interact complete the form(s)), the one or more other peers in a group necessary to complete the form (¶ [0693]-[0964] of Levas et al. disclosing “the one or more other peers in a group necessary to complete the form”: an authorized editor of a form section temporarily transfers edit responsibility to another user (subject to appropriate roles for both). The temporary editor can view the current form state, subject to data masking if applicable, and can edit the section to which the original editor had rights. This enables any authorized editor to enlist the help of any other appropriate user to help complete a form).


Applicant’s Argument:
Applicant argues, on pages 8-11 and 13-14 of the “Remarks” that the prior art of record does not teach “wherein the submission of field data and the population of fields occurs in real-time, with the first user and the second user populating fields during a joint session”.

Examiner’s Response:
, wherein the submission of field data and the population of fields occurs in real-time, with the first user and the second user populating fields during a joint session (The present invention also allows for comprehensive, real-time status reporting such that all users involved in a particular process are aware of the status of the form ¶ [0028], [0403]).


Applicant’s Argument:
Applicant argues, on pages 12-13 of the “Remarks” that the prior art of record does not teach “using session information from the first user and session information from the second user to identify peers in a group necessary to complete the form”.

Examiner’s Response:
Examiner respectfully disagrees; Levas clearly teaches, using session information (Levas: the action handler properly formats the information, populates the context (request, session, application), and then generates the routing information necessary for the controller to continue the process ¶ [0078]. the acting and authenticated user session beans are typically correct and will rarely change throughout a user's session ¶ [0093]. Send for Edit Action: An authorized editor of a form section temporarily transfers edit…the temporary editor can no longer view or track the form unless explicitly "copied" by the original editor. The send for edit transaction, comments, and all edit sessions by the temporary editor, are logged in the detailed audit trail ¶ [0693]) from the first user and session information from the second user (Levas: The following provides a description of the electronic forms, including how they are built; routing of electronic forms, including the types of routing supported, methods for distributing workload, and support for collaboration ¶ [0106]. Supporting Informal  to identify peers in a group necessary to complete the form (¶ [0693]-[0964] of Levas et al. disclosing “the one or more other peers in a group necessary to complete the form”: an authorized editor of a form section temporarily transfers edit responsibility to another user (subject to appropriate roles for both). The temporary editor can view the current form state, subject to data masking if applicable, and can edit the section to which the original editor had rights. This enables any authorized editor to enlist the help of any other appropriate user to help complete a form).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-19 are rejected under 35 U.S.C. 102(b) as being anticipated by Levas, Robert George et al. (US 20050210263 A1) [hereinafter Levas].

	Regarding claims 1, 9 and 16, Levas discloses, an article of manufacture comprising: a non-transitory computer readable medium, the computer readable medium storing instructions thereon for managing the completion of an electronic form by more than one user, the instructions, which when executed by a processor, comprise: displaying a multi-user form to a first user (The electronic form includes at least two sections, at least one of the sections including at least one data field for receiving data input by one or more users ¶ [0007]; FIG. 4 illustrates an exemplary form used in connection with a preferred embodiment of the present invention ¶ [0018]), the multi-user form having a plurality of fields (The electronic form includes at least two sections, at least one of the sections including at least one data field for receiving data input by one or more users ¶ [0007]; The electronic form includes at least two sections, at least one of the sections including at least one data field for receiving data input by one or more users ¶ [0008]; also see ¶ [0010]-[0013]), some of the fields having a first confidentiality designation and some of the fields having a second confidentiality designation (Data in a field outside of the currently editable section can be masked (hidden), if desired. This enables sensitive information such as credit card or social security numbers to remain confidential even as the form is processed by individuals not authorized to view this information ¶ [0349]; a user might have to enter some personal information such as a social security number in Section 1 of a five section form. Using either of these attributes allows for the blocking of the field contents from the editors of sections 2 through 4 ¶ [0296]; Routing a form is the sending of an instance of a form to the next authorized editor in its lifecycle ¶ [0242]);
	receiving population data for one or more fields from a first user (The electronic form includes at least two sections, at least one of the sections including at least one data field for receiving data input by one or more users ¶ [0007], ¶ [0008] and [0010]-[0013]);
populating one or more fields using the received first user population data (the electronic form includes at least two sections, at least one of the sections including at least one data field for receiving data input by one or more users ¶ [0007], ¶ [0008] and [0010]-[0013]);
determining if a populated field has the first confidentiality designation or a different confidentiality designation (Data in a field outside of the currently editable section can be masked (hidden), if desired. This enables sensitive information such as credit card or social security numbers to remain confidential even as the form is processed by individuals not authorized to view this information ¶ [0349]; examiner specifies that credit card and social security are two separate information, which could be interpreted as different types of confidentiality, hence designating different confidentiality);
based on the determination, displaying fields, with population data from the first user, to a second user after determining, if the second user has authority to access populated fields having the determined confidentiality designation (Using either of these attributes allows for the blocking of the field contents from the editors of sections 2 through 4 ¶ [0296]; The following creates a radio (option) button. As with HTML, all radio buttons of the same name form a group in which only one option can be selected. The blocked value attribute is not used. If the a radio group is blocked, all options appear gray to unauthorized users ¶ [0298]; In addition to being unalterable, a read-only field may also be blocked (or masked) from view depending on who is viewing the form. A form designer may declare this set of users and optionally what value is to be placed in the field to indicate it has been blocked from the user's view ¶ [0351]; routing a form is the sending of an instance of a form to the next authorized editor in its lifecycle ¶ [0242]; authority level ¶ [0427], [0444], [0705], [1630]; Examiner specifies that the authorization level determines whether the fields should be displayed or blocked);
using session information (Levas: the action handler properly formats the information, populates the context (request, session, application), and then generates the routing information necessary for the controller to continue the process ¶ [0078]. the acting and authenticated user session beans are typically correct and will rarely change throughout a user's session ¶ [0093]. Send for Edit Action: An authorized editor of a form section temporarily transfers edit…the temporary editor can no longer view or track the form unless explicitly "copied" by the original editor. The send for edit from both the session of the first user and session information from the session of the second user to identify one or more other peers in a group (Levas: The following provides a description of the electronic forms, including how they are built; routing of electronic forms, including the types of routing supported, methods for distributing workload, and support for collaboration ¶ [0106]. Supporting Informal Collaboration. The inventive process supports informal collaboration among users while preserving the data security, status reporting, and audit facilities of the platform. The following "form actions" supported by the platform help enable collaboration ¶ [0690], [0691]; Also see ¶ [0692]-[0695] disclosing different types of collaboration. Examiner further specifies that collaboration indicates that more than one user can interact complete the form(s)), the one or more other peers in a group necessary to complete the form (¶ [0693]-[0964] of Levas et al. disclosing “the one or more other peers in a group necessary to complete the form”: an authorized editor of a form section temporarily transfers edit responsibility to another user (subject to appropriate roles for both). The temporary editor can view the current form state, subject to data masking if applicable, and can edit the section to which the original editor had rights. This enables any authorized editor to enlist the help of any other appropriate user to help complete a form);
submitting the multi-user form after populating fields with population data received at different times from the first user and from the second user (Routing a form is the sending of an instance of a form to the next authorized editor in its lifecycle ¶ [0242]; The end user sends templates (blank forms) to other users and may also be referred to herein as an editor ¶ [0243]; Send for Edit Action: An authorized editor of a form section temporarily transfers edit responsibility to another user (subject to appropriate roles for both) ¶ [0693], [0694]),
wherein the submission of field data and the population of fields occurs in real-time, with the first user and the second user populating fields during a joint session (The present invention also 

Regarding claims 2 and 17, Levas discloses, identifying the authority to access confidential designations of a first user (The inventive system manages routing of the form to successive, authorized users, capturing form data in a centrally maintained database, reporting process status to participants and managers, and maintaining a comprehensive audit trail ¶ [0026]; Any authorized user of the system with access to a form can "copy" it to another authorized user (subject to appropriate roles for both) ¶ [0692]; User Property : Authority Level ¶ [0705]; a form designer may limit the editors of a form to those users who have a role with the name of "Employee" and then also limit the editors of "Section 3" to those user who have an "authority level" greater than 75. Thus, the editor of "Section 3" must be a user with the role of "Employee" AND have an " authority level" of 76 or above ¶ [0832]; export to application data files under the control of authorized users ¶ [1598]; Any user with authorized access can determine where a process stands by referring to his or her "In-Process" folder ¶ [1602]); 
and identifying the authority to access confidential designation of a second user (Routing a form is the sending of an instance of a form to the next authorized editor in its lifecycle ¶ [0242]; Send for Edit Action: An authorized editor of a form section temporarily transfers edit responsibility to another user (subject to appropriate roles for both). The temporary editor can view the current form state, subject to data masking if applicable, and can edit the section to which the original editor had rights. This enables any authorized editor to enlist the help of any other appropriate user to help complete a form ¶ [0693]; Send for Review Action: An authorized editor of a form section temporarily transfers viewing rights to other user(s) (subject to appropriate roles) ¶ [0694]; Authorization to view, edit, and manager a particular property are declared in the ViewLevel, EditLevel, and ManageLevel fields where the acting user must have the appropriate administrative level to be authorized ¶ [01630]).

Regarding claims 3 and 18, Levas discloses, providing a real-time alert flag on the form visible to a user that the user is seeking to improperly populate a field of the multi-user form (Javascript code is composed of individual functions appropriate for this particular form. The most commonly used functions are ValidateDate( ) and Required( ). This script is used in many forms. It includes functions to validate that data is entered in the proper format for currency and date field types. In addition, it has a function to determine whether a field is required to be filled in ¶ [0302]; please see the code on pages 10-11 between ¶ [0302]-[0303] indicating, script language="JavaScript" type="text/javascript"> <!-- function FormatCurrency( field)[ num = field.value; if(isNaN(num))[ alert("Invalid currency field, correct example 352.34")… if (required==true)[ alert("A required field was not filled in!"); field.focus( ); return false; ] else [ return true; ] ] else if (!pattern.test(field.value))[ alert("Invalid date!(mm/dd/yyyy)"); field.focus( ); return false; ] return true; ] function Required( field)[ if(field.value=="")[ alert("A required field was not filled in!"); the mentioned Javascript code clearly teaches displaying an alert flag to a user for an invalid entry or lack of entry. Levas further discloses, This exemplary Property table contains information about the available properties for a user or a role. Each property has a name and scope that create a unique identity for the property when combined. Properties may be declared as editable or hidden ¶ [0469].).

Regarding claims 4, 11 and 19, Levas discloses, querying session data to determine if the second user has authority to access populated fields having the determined confidentiality designation (determining of the user if authenticated ¶ [0087], [0827], examiner further specifies that authenticated user is an authorized user).

Regarding claims 5, 12, Levas discloses, querying a network resource for data associated with the first user (To determine how to render an input box, it is necessary to query information from the property's details as well as details from any relevant validator ¶ [0513], [0645]); 
and populating one or more fields of the fields of the form with data received from the network resource in response to the query (the electronic form includes at least two sections, at least one of the sections including at least one data field for receiving data input by one or more users ¶ [0007], ¶ [0008] and [0010]-[0013]).

Regarding claims 6 and 13, Levas discloses, wherein the first user is a customer providing populated data using a client application and the second user is a customer service representative (This enables "read only" access to selected forms throughout a department (e.g. Customer Service), and enables anyone in the workgroup to view current data contents, track progress, and review form history ¶ [0685]. Examples of this include a customer service agent sending a form to a customer; an HR specialist sending an application to an employee, or a supervisor sending a self-evaluation form to those she supervises ¶ [0695]).

Regarding claim 7, Levas discloses, wherein some of the fields have a second confidentiality designation (Data in a field outside of the currently editable section can be masked (hidden), if desired. This enables sensitive information such as credit card or social security numbers to remain confidential even as the form is processed by individuals not authorized to view this information ¶ [0349]; examiner specifies that credit card and social security are two separate information, which could be interpreted as different types of confidentiality, hence designating different confidentiality)

Regarding claim 8, (Canceled).

Regarding claim 10, Levas discloses, receiving population data for one or more fields from the second user (which of the sections of the form can be viewed or edited by the users based on the attributes assigned to the users ¶ [0011], [0012]; Each section of a form is meant to be filled in by one editor. The editor can be a specific person or a robot user ¶ [0242]); 
and populating one or more fields using the received second user population data (Each section of a form is meant to be filled in by one editor. The editor can be a specific person or a robot user ¶ [0242]; after an editor fills in a section of a form, he or she routes the form to the next editor who should get the form. To route the form, the editor selects a "route" option the Form Actions drop down list of the user interface and, when the editor clicks OK, the routing page opens. The editor receiving the form can be a specific person. For example, a particular person may have to review every instance of a particular form ¶ [0315]).

Regarding claim 14, Levas discloses, submitting a multi-user form after populating fields with population data from the first user and from the second user (Routing a form is the sending of an instance of a form to the next authorized editor in its lifecycle ¶ [0242]; The end user sends templates (blank forms) to other users and may also be referred to herein as an editor ¶ [0243]; Send for Edit Action: An authorized editor of a form section temporarily transfers edit responsibility to another user (subject to appropriate roles for both) ¶ [0693], [0694]).

Regarding claim 15, Levas discloses, wherein the submission and the population of fields occurs in real-time, with the first user and the second user populating fields during a joint session (The present invention also allows for comprehensive, real-time status reporting such that all users involved in a particular process are aware of the status of the form ¶ [0028], [0403]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





11/17/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154